The Surrogate.—From an examination of the papers *235in the Supreme Court action, I am of the opinion that the recovery is placed in such doubt as to justify the proposed compromise, especially when taken in conjunction with the probable expenses and delay of the litigation.
The only point, therefore, left for consideration, is the authority of this court in the premises. By section 35, 3 R. S, 95 (6 ed.), executors and administrators may be authorized by the Surrogate, on application and cause shown, to compromise or compound any debt or claim. The petitioner, in his capacity as administrator with the will annexed, may be authorized under this statute to compromise, &c. In Howell v. Blodgett (1 Redf., 323), it was held that the statute referred to did not apply to demands against solvent debtors. The Surrogate, as a reason for his conclusion, considers the former law, the evil' under it, and the remedy intended by said statute, and states that before that statute executors and administrators could not compound or compromise debts due their testators or intestates, which were doubtful or bad, without being liable for the loss personally. In this the Surrogate of Ontario county obviously erred. In Patten’s Estate (1 Tucker, 56), the same doctrine was held, except the Surrogate added to insolvency “ the doubtful validity of the claim,” as a reason for allowing the compromise. In Chouteau v. Suydam (21 N. Y., 179), at page 184, Judge Seldeít says, that although executors and administrators could compromise a claim or compound a debt without the aid of the statute, they might be held responsible for any serious error in judgment.
In Berrien’s Estate (16 Abb. Pr., N. S., 23), Surrogate *236Coffin, after reviewing Howell v. Blodgett, and considering the authorities, especially People v. Pleas (2 Johns. Cas., 376), held that the Surrogate had power to authorize a compromise of a debt due the estate, whether the debtor be solvent or insolvent.
After the consideration of the authorities, the language of the statute and the reason for its enactment, I entertain no doubt of the authority of the Surrogate to authorize the compounding or compromise of a claim-belonging to an estate, on good and sufficient cause shown, whether that cause be the doubtful responsibility or the doubtful liability of the alleged debtor.
So far as the petitioner applies as trustee, appointed by the Supreme Court, it is quite clear that this court has no jurisdiction over him, and can confer no authority upon him; but as administrator he should be allowed to make the compromise.
Ordered accordingly.